Citation Nr: 0528541	
Decision Date: 10/24/05    Archive Date: 11/01/05

DOCKET NO.  00-16 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for a left knee disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The appellant apparently had active duty for training from 
February 1980 to April 1980.  His separation papers indicate 
that it was inactive duty for training, and he was discharged 
through the trainee discharge program for being marginal or 
nonproductive.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Pittsburgh, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The case was remanded by the Board in May 2001 and September 
2003.  

It is noted that throughout his appeal the appellant has 
claimed service connection for a left knee disorder.  While 
he has not exhibited difficulties with his right knee, 
neither was the right knee evaluated by VA for possible 
consideration of service connection.  Evaluation of the 
service medical records shows two references to a right knee 
injury while the appellant was in basic training.  The United 
States Court of Appeals for Veterans Claims (CAVC) has held 
that the Board is obligated to "seek out all issues [that] 
are reasonably raised from a liberal reading of the documents 
or oral testimony submitted prior to the BVA decision." Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996); EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991); Myers v. Derwinski, 1 Vet. App. 127, 
129 (1991); Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. 
Cir. 2000) (holding that VA has obligation to explore all 
legal theories, including those unknown to the appellant, by 
which he can obtain benefit sought for the same disability).

Accordingly, the additional issue of entitlement to service 
connection for residuals of a right knee injury appears to be 
reasonably raised in the record.  That issue has not been 
developed for appellate review, is not inextricably 
intertwined with the issues before the Board, and is referred 
to the RO for initial consideration.  See Kellar v. Brown, 6 
Vet. App. 157 (1994).  Appellant is encouraged to file a 
specific claim for this pathology if he desires consideration 
of this issue.

FINDING OF FACT

A left knee disorder was not evident during service or until 
many years thereafter and is not shown to have been caused by 
any in-service event.


CONCLUSION OF LAW

A left knee disorder was neither incurred in nor aggravated 
by active or inactive duty for training. 38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in July 2001 and May 2004, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in (his/her) possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the appellant prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim was 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005)

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training.  
38 U.S.C.A. § 101(24), 106, 1110, 1131.

The appellant is claiming service connection for the 
residuals of an injury of his left knee, that he states 
occurred while he was in active duty for training.  Review of 
the service medical records shows no complaint or 
manifestation of a disability of the left knee.  These 
records show that in February and March 1980, the appellant 
was seen for pain in his right knee when he did an inverted 
crawl.  X-ray studies were negative.  There are no further 
complaints of right knee pain in the evidence of record.  VA 
outpatient treatment records, dated from 1998 to 2000 show 
that the appellant had complaints of left knee pain during 
this time.  He was evaluated by VA in March 2003 to ascertain 
whether any manifested left knee disorder could be related to 
his brief period of service in 1980.  After examination, the 
diagnosis was degenerative joint disease of the left knee.  
The examiner stated that he believed that this left knee 
disorder could have been the result of an injury in service, 
but that supporting documentation form the military would be 
crucial as to whether he had sustained an injury during 
service.  (It is noted that the service medical records that 
cited above were not of record at the time of this 2003 
examination.)  

The appellant did not manifest a left knee disorder while of 
records.  While he did manifest a right knee disorder, this 
is a separate issue that, while being reasonably raised by 
the record, is not associated with the current claim.  As 
there is no evidence of a left knee injury during service, 
and the only medical opinion of record is to the effect that 
the currently manifested left knee arthritis would be 
associated with service only if there was documentation 
supporting the incurrence of an injury during that time, 
service connection must be denied.  

The preponderance of the evidence is against the claim, and 
therefore the benefit of the doubt doctrine is inapplicable.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for a left knee disorder is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


